Case 2:19-bk-56885             Doc 59      Filed 10/30/19 Entered 10/30/19 10:13:41                        Desc Main
                                          Document      Page 1 of 10



                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO


                                                                  )
    In re:                                                        )   Chapter 11
                                                                  )
    MURRAY ENERGY HOLDINGS CO., et al., 1                         )   Case No. 19-56885 (JEH)
                                                                  )
                                                                  )   Judge John E. Hoffman
                                                                  )
                                                                  )
                              Debtors.                            )   (Joint Administration Requested)
                                                                  )

             STATEMENT OF FORESIGHT IN SUPPORT OF, AND RESERVATION
             OF RIGHTS WITH RESPECT TO, DEBTORS’ (I) CASH MANAGEMENT
                       MOTION AND (II) DIP FINANCING MOTION

             Foresight Energy GP LLC, Foresight Energy LP, and its direct and indirect subsidiaries

(collectively, “Foresight”) respectfully submit this statement (the “Statement”) in support of, and

reservation of rights with respect to, the (1) Debtors’ Motion for Entry of Interim and Final Orders

(I) Authorizing the Debtors to (A) Continue to Operate Their Cash Management System,

(B) Maintain Existing Business Forms, and (C) Perform Intercompany Transactions and Pay

Prepetition Obligations Related Thereto, and (II) Granting Related Relief [ECF No. 13] (the

“Cash Management Motion”) 2 and (2) Debtors’ Motion for Entry of Interim and Final Orders

(I) Authorizing the Debtors to (A) Obtain Postpetition Financing, (B) Use Cash Collateral,

(II) Granting Liens and Providing Superpriority Administrative Expense Status, (III) Modifying



1     Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been requested,
      a complete list of the Debtors and the last four digits of their federal tax identification numbers is not provided
      herein. Such information may be obtained on the website of the Debtors’ claims and noticing agent at
      https://cases.primeclerk.com/MurrayEnergy. The location of Debtor Murray Energy Holdings Co.’s principal
      place of business and the Debtors’ service address in these chapter 11 cases is 46226 National Road,
      St. Clairsville, Ohio 43950.
2     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Cash
      Management Motion.
Case 2:19-bk-56885             Doc 59      Filed 10/30/19 Entered 10/30/19 10:13:41        Desc Main
                                          Document      Page 2 of 10



the Automatic Stay, (V) Scheduling a Final Hearing, and (VI) Granting Related Relief [ECF

No. 28] (the “DIP Financing Motion” and, together with the Cash Management Motion, the

“First Day Motions”) and respectfully state as follows:

I.        Preliminary Statement 3

          Foresight is a non-Debtor affiliate of Debtor Murray Energy Corporation (“MEC”) and

certain of its direct and indirect Debtor subsidiaries (together with MEC, “Murray Energy”). Day-

to-day, in the ordinary course of business, Foresight and Murray Energy engage in Intercompany

Transactions, relating to, among other things, management services and the sale of coal to certain

customers. To oversee these affiliate relationships and any matters relating to the Debtors’

restructuring, including the First Day Motions, Foresight has empowered a Conflicts Committee

comprised of the Independent Directors to act on Foresight’s behalf in these chapter 11 cases. At

this time, Foresight files this Statement in support of the relief sought in the First Day Motions,

but reserves all rights with respect to (a) the Intercompany Transactions between the parties should

such transactions no longer benefit Foresight and (b) proceeds generated by Foresight through the

sale of its coal under At-Contract Intercompany Coal Sales, which are the sole property of

Foresight.

II.       Foresight’s Business

          1.       Foresight is a leading producer of thermal coal, with four mining complexes and

nearly 2.1 billion tons of proven and probable coal reserves strategically located near multiple rail

and river transportation access points in the Illinois Basin. In addition, Foresight owns a barge-

loading river terminal on the Ohio River. Foresight markets and sells its coal primarily to electric

utility and industrial companies in the eastern half of the United States and the international market.


3     Capitalized terms used in this Section I but not yet defined are defined below.


                                                            2
Case 2:19-bk-56885             Doc 59      Filed 10/30/19 Entered 10/30/19 10:13:41             Desc Main
                                          Document      Page 3 of 10



In fiscal year 2018, Foresight sold approximately 23 million tons of coal, resulting in

approximately $1.1 billion of revenue.

III.       Foresight’s Organizational and Ownership Structure

           2.       Foresight’s ultimate parent is non-Debtor Foresight Energy LP (“FELP”), which

is a publicly traded 4 Delaware limited partnership. As detailed below, FELP has (a) common and

subordinated limited partnership interests (the “LP Units”) and (b) a general partner, Foresight

Energy GP LLC (the “GP”), which makes decisions for, but holds no monetary interest in, FELP.

The GP’s only interest in Foresight is its non-monetary general partner interest in FELP. All of

Foresight’s operating subsidiaries are direct or indirect subsidiaries of FELP.

           3.       Approximately 51.2% of the LP Units are held by MEC. The remaining LP Units

are all held by non-Debtors, including the estate of Christopher Cline (approximately 14.1% of the

LP Units), The Cline Trust Company (approximately 14.1% of the LP Units), and other unitholders

(including FELP’s executives and officers). 5

           4.       The GP’s board of directors (the “Board”) generally controls Foresight’s decisions

(subject to Foresight’s constitutional documents) pursuant to the GP’s role as FELP’s general

partner. The GP is owned by MEC and non-Debtor Foresight Reserves LP (“Reserves”), which is

a wholly owned subsidiary of The Cline Group. MEC holds an 80% voting interest in the GP,

with Reserves holding the remaining 20%. The GP’s six-person Board is comprised of (a) two

members who are officers of MEC, (b) one member who is an officer of Reserves, and (c) three

members who are independent directors (the “Independent Directors”).




4      FELP’s common limited partnership interests are listed on the New York Stock Exchange under the symbol
       “FELP.”
5      LP Unit holdings reflect those reported in FELP’s Form 10-K for fiscal year 2018.


                                                           3
Case 2:19-bk-56885         Doc 59    Filed 10/30/19 Entered 10/30/19 10:13:41            Desc Main
                                    Document      Page 4 of 10



           5.    Foresight has its own capital structure, separate and apart from the Debtors.

Foresight is not a guarantor, or otherwise liable for, any of the Debtors’ financial debt.

           6.    A chart further illustrating Foresight’s upper-tier organizational and ownership

structure is attached hereto as Exhibit A.

IV.        Foresight’s Strategic Business Relationship with the Debtors

           7.    As discussed in more detail in the Cash Management Motion, Foresight and Murray

Energy engage in certain Intercompany Transactions in the ordinary course of business, including

those under the FELP MSA, the At-Contract Intercompany Coal Sales, the Lease and Overriding

Royalty Agreements, and the other Ordinary Course Foresight Transactions. These Intercompany

Transactions generate operational efficiencies, increase operational flexibility, provide significant

cost savings, and improve the market position of both the Debtors and Foresight, all of which are

beneficial to both the Debtors and Foresight.

           8.    With respect to the At-Contract Intercompany Coal Sales, the proceeds generated

by Foresight thereunder pass through Murray Energy as a matter of administrative convenience;

however, such proceeds are the sole property of Foresight and are not property of the Debtors’

estates.

V.         Foresight’s Conflicts Committee

           9.    In connection with the Debtors’ restructuring and chapter 11 cases, the Board has

appointed a conflicts committee (the “Conflicts Committee”), consisting of the three Independent

Directors, with the power and authority to, on behalf of Foresight: (i) review and evaluate any and

all matters relating to any financial or corporate restructuring of Murray Energy (each a “Murray

Restructuring”), including all material plans and proposals related thereto and the terms and

conditions of each of the foregoing, and to develop any pleadings, notices or related materials to

be issued or filed in connection therewith (each a “Murray Restructuring Matter”); (ii) exercise
                                                  4
Case 2:19-bk-56885             Doc 59      Filed 10/30/19 Entered 10/30/19 10:13:41                     Desc Main
                                          Document      Page 5 of 10



the full authority of the Board with respect to the approval of any Murray Restructuring Matter,

(iii) determine whether any Murray Restructuring is advisable and not adverse to the interest of

Foresight and the holders of the LP Units who are not affiliated with the members of the GP (the

“Public Unitholders”) and (iv) as the Conflicts Committee determines appropriate, deem such

other matters relating to any Murray Restructuring to be subject to the Conflicts Committee’s

authority or, alternatively, to be appropriate for evaluation and determination by the Board. This

broad grant of authority to the Conflicts Committee is intended to ensure that all decisions made

by Foresight with respect to any Murray Restructuring Matters are made impartially.

          10.      The Board and the Conflicts Committee regularly receive reports from management

regarding all affiliate matters, including all Intercompany Transactions among the Debtors and

Foresight. In connection with the commencement of these cases, the Conflicts Committee has

directed FTI Consulting, Inc. (“FTI”), as financial advisor, 6 to continue to closely monitor and

track such transactions. At the Conflicts Committee’s direction, FTI will assist it in monitoring

Foresight’s transactions with the Debtors so the Conflicts Committee can ensure such transactions

continue to be beneficial overall to Foresight, the Public Unitholders, and all stakeholders

collectively.

VI.       The Conflicts Committee’s Support for the First Day Motions

          11.      Based on its review of the Intercompany Transactions to date, the Conflicts

Committee recognizes that Foresight and the Debtors’ strategic business relationship provides

substantial benefits to both the Debtors and Foresight. Accordingly, the Conflicts Committee, on

behalf of Foresight, supports the relief requested in the First Day Motions.



6     In addition to retaining FTI as financial advisor, Foresight has retained its own separate counsel, Paul, Weiss,
      Rifkind, Wharton & Garrison LLP, and investment banker, Jefferies LLC, to protect its interests in the Debtors’
      chapter 11 cases.


                                                           5
Case 2:19-bk-56885       Doc 59     Filed 10/30/19 Entered 10/30/19 10:13:41             Desc Main
                                   Document      Page 6 of 10



       12.     Notwithstanding the Conflicts Committee’s support for the relief requested in the

First Day Motions, the Conflicts Committee, on behalf of Foresight, reserves any and all rights

with respect the Intercompany Transactions and the relief requested in the First Day Motions,

including in the event that the Conflicts Committee subsequently determines that any of the

Intercompany Transactions are not in Foresight’s best interests.

       13.     With respect to the DIP Financing Motion, the Conflicts Committee is, as described

above, continuously monitoring At-Contract Intercompany Coal Sales transactions and the transfer

by Murray Energy to Foresight of proceeds earned by, and belonging exclusively to, Foresight

thereunder. The Conflicts Committee will protect Foresight’s right to such proceeds, which are

not property of the Debtors’ estates. If there is a default by the Debtors on their obligations under

the DIP Financing Motion, the Conflicts Committee plans to request an emergency hearing to

protect Foresight’s assets pursuant to section 15(e) of the DIP Financing Proposed Interim Order.

                                              Notice

       14.     Foresight has provided notice of this Statement to the following parties or their

respective counsel: (a) the U.S. Trustee for the Southern District of Ohio; (b) the holders of the

50 largest unsecured claims against the Debtors (on a consolidated basis); (c) the indenture trustee

under the Debtors’ prepetition indentures; (d) the administrative agent under the Debtors’

prepetition asset-based and term loan facilities; (e) the administrative agent under the Debtors’

proposed debtor-in-possession financing facility; (f) the Environmental Protection Agency and

similar state environmental agencies for states in which the Debtors operate; (g) the office of the

attorneys general for the states in which the Debtors operate; (h) the United States Attorney’s

Office for the Southern District of Ohio; (i) the Internal Revenue Service; (j) the Cash Management

Banks; and (k) any party that has requested notice pursuant to Bankruptcy Rule 2002.



                                                 6
Case 2:19-bk-56885      Doc 59    Filed 10/30/19 Entered 10/30/19 10:13:41      Desc Main
                                 Document      Page 7 of 10



       WHEREFORE, Foresight respectfully submits this Statement to the Court.

Dated: October 30, 2019
Cincinnati, Ohio

 /s/ Michael A. VanNiel
 Michael A. VanNiel (0073948)                Paul M. Basta (pro hac vice pending)
 Alexis C. Beachdell (0083642)               Alice B. Eaton (pro hac vice pending)
 BAKER & HOSTETLER LLP                       Samuel E. Lovett (pro hac vice pending)
 Key Tower                                   PAUL, WEISS, RIFKIND, WHARTON &
 127 Public Square Suite 2000                GARRISON LLP
 Cleveland, OH 44114                         1285 Avenue of the Americas
                                             New York, NY 10019
 Telephone:    (216) 621-0200                Telephone:    (212) 373-3000
 Facsimile:    (216) 696-0740                Facsimile:    (212) 757-3990
 Email:        mvanniel@bakerlaw.com         Email:        pbasta@paulweiss.com
               abeachdell@bakerlaw.com                     aeaton@paulweiss.com
                                                           slovett@paulweiss.com
 Counsel to Foresight                        Counsel to Foresight




                                            7
Case 2:19-bk-56885   Doc 59    Filed 10/30/19 Entered 10/30/19 10:13:41   Desc Main
                              Document      Page 8 of 10




                                    EXHIBIT A

                        Organization and Ownership Chart
Case 2:19-bk-56885   Doc 59    Filed 10/30/19 Entered 10/30/19 10:13:41   Desc Main
                              Document      Page 9 of 10
Case 2:19-bk-56885       Doc 59    Filed 10/30/19 Entered 10/30/19 10:13:41               Desc Main
                                  Document     Page 10 of 10



                                  CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

indicated on the electronic filing receipt as listed below. Parties may access this filing through the

Court’s system.

   x   Asst US Trustee (Cin) ustpregion09.ci.ecf@usdoj.gov
   x   Maria G. Carr mcarr@mcdonaldhopkins.com, bkfilings@mcdonaldhopkins.com
   x   Jeremy Shane Flannery Jeremy.S.Flannery@usdoj.gov
   x   Ronald E Gold rgold@fbtlaw.com, eseverini@fbtlaw.com
   x   Michael J Kaczka mkaczka@mcdonaldhopkins.com,
       bkfilings@mcdonaldhopkins.com
   x   Monica V Kindt Monica.kindt@usdoj.gov
   x   Kim Martin Lewis kim.lewis@dinsmore.com, lisa.geeding@dinsmore.com;ecf-
       9b7a1a52c6e8@ecf.pacerpro.com
   x   Douglas L Lutz dlutz@fbtlaw.com,
       dlutz@ecf.inforuptcy.com;sbryant@fbtlaw.com;sbryant@ecf.inforuptcy.com
   x   Sean D Malloy smalloy@mcdonaldhopkins.com, bkfilings@mcdonaldhopkins.com
   x   Benjamin A Sales benjamin.a.sales@usdoj.gov
   x   Michael A VanNiel mvanniel@bakerlaw.com, sszalay@bakerlaw.com
   x   Daniel I. Waxman dwaxman@wyattfirm.com,
       lexbankruptcy@wyattfirm.com;rburdine@wyattfirm.com



                                                      /s/ Michael A. VanNiel
                                                      Michael A. VanNiel

                                                      Counsel for Foresight
